 



Exhibit 10.6.3
THIRD AMENDMENT TO
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
1. Section 5.5 of the SERP is amended and restated in its entirety to read as
follows:
5.5 Form of Payment
     Except as provided in Section 5.6, the Supplemental Retirement Benefit
shall be paid in the form of benefit as provided below, specified by the
Participant in the Form of Payment Designation. The form of benefit specified by
the Participant shall be effective on the date of receipt of the Form of Payment
Designation by the Corporation, unless otherwise required under Section 409A of
the Code. If, upon termination or Retirement, the Participant’s most recent
election as to the form of payment was made within one (1) year of such
termination or Retirement, then only to the extent required under Section 409A
of the Code, the prior election shall be used to determine the form of payment.
The forms of benefit payment are:

  (a)   A single-life annuity commencing at Retirement, which is the normal form
of payment;     (b)   A one hundred percent (100%) Joint and Survivor annuity
commencing at Retirement;     (c)   A fifty percent (50%) Joint and Survivor
annuity commencing at Retirement;     (d)   Life and Ten (10) Year Certain
annuity, commencing at Retirement;     (e)   Life and Five (5) Year Certain
annuity, commencing at Retirement; and     (f)   Any Actuarial Equivalent method
that the Committee may, from time to time, approve.

